Case 2:21-cr-00298-FLA Document 2 Filed 05/13/21 Page 1 of 14 Page ID #:4
 Case 2:21-cr-00298-FLA Document 2 Filed 05/13/21 Page 2 of 14 Page ID #:5



                                AFFIDAVIT
I, John Piotrowski, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT
             This affidavit is made in support of a criminal

complaint and arrest warrant against SEAN PATRICK BOYLE

(“BOYLE”) for violation of Title 18, United States Code, Section

1708 (Possession of Stolen Mail).

             This affidavit is also made in support of an

application for a warrant to search 27 digital devices (the

“SUBJECT DEVICES”) in the custody of the United States Postal

Inspection Service (“USPIS”) in Los Angeles, California, as

described more fully in Attachment A.

             The requested search warrant seeks authorization to

seize evidence, fruits, or instrumentalities of violations of

Title 18, United States Code, Sections 1708 (Mail Theft and

Possession of Stolen Mail), 371 (Conspiracy), 1028 (Fraud and

Related Activity in Connection with Identification Documents,
Authentication Features, and Information), 1029 (Access Device

Fraud), 1344 (Bank Fraud), and 1028A (Aggravated Identity Theft)

(collectively, the “Subject Offenses”), as described more fully

in Attachment B. Attachments A and B are incorporated herein by

reference.

             The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses. This affidavit is intended to show merely that there
 Case 2:21-cr-00298-FLA Document 2 Filed 05/13/21 Page 3 of 14 Page ID #:6



is sufficient probable cause for the requested complaint, arrest

warrant, and search warrant, and does not purport to set forth

all of my knowledge of or investigation into this matter. Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                      II. BACKGROUND OF AFFIANT
          I am a Postal Inspector with the USPIS and have been

since May 27, 2019. I am currently assigned to the Los Angeles

Division, Alameda Domicile, Mail Theft Team. The USPIS

investigates criminal activity surrounding the United States

Postal Service as well as violations of Title 18 of the U.S.

Code.

          I hold a Bachelor of Science in Business

Administration from Shippensburg University in Pennsylvania. I

served seven years as an Armor Officer in the United States Army

and was deployed to both Bosnia and Guantanamo Bay, Cuba. I am a

graduate of the Federal Law Enforcement Training Center’s
Criminal Investigator Training Program in Glynco, Georgia and

the United States Secret Service Special Agent Training Course

in Beltsville, Maryland. I served as a Secret Service Special

Agent for 12 years prior to becoming a Postal Inspector.

          During my tenure as a Postal Inspector, I have

conducted and assisted in multiple criminal investigations. I

have gained knowledge and experience in conducting

investigations involving bank fraud, access device fraud,

identity theft, and wire fraud. Through the course of conducting



                                       2
 Case 2:21-cr-00298-FLA Document 2 Filed 05/13/21 Page 4 of 14 Page ID #:7



these investigations, I have been involved in the use of the

following investigative techniques: analyzing financial records,

conducting physical surveillance, consensual monitoring and

recording of non-telephonic surveillance communications,

executing search and arrest warrants in the support of

investigations, interviewing subjects and witnesses, and

participating in undercover operations.

                   III. SUMMARY OF PROBABLE CAUSE
          On March 23, 2021, BOYLE was evicted from his

apartment, located at 405 Corona Del Mar Drive, #1, Santa

Barbara, CA, for failure to pay rent. The following day, the

property owner entered the apartment to inspect it following

BOYLE’s eviction, and found that BOYLE had left behind various

items, which she reported to the Santa Barbara Police Department

(“SBPD”). On March 25, 2021, SBPD detectives executed a search

warrant at the vacant apartment. There, detectives found over

200 hundred pieces of stolen mail, over 100 credit/debit cards

bearing various names, over 35 identification cards (“IDs”)

bearing various names, and 148 individual checks belonging to

approximately 89 different people. During an interview with SBPD

detectives that same day, BOYLE admitted to receiving stolen

mail and engaging in identity theft.

                   IV. STATEMENT OF PROBABLE CAUSE
          Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:




                                       3
 Case 2:21-cr-00298-FLA Document 2 Filed 05/13/21 Page 5 of 14 Page ID #:8



     A.   Law Enforcement Evicts BOYLE and Discovers Extensive
          Stolen Mail and Access Devices at His Residence
          On March 25, 2021, I received a call from SBPD

Detective Kyle Lowry, who investigates identity theft and

property crimes in Santa Barbara. Detective Lowry conveyed to me

the following:

          a.     On March 23, 2021, Santa Barbara Sheriff’s

Department (“SBSD”) deputies evicted BOYLE from the apartment

where he had been residing, located at 405 Corona Del Mar Drive,

Apartment 1, Santa Barbara, CA 93103, for failure to pay rent.

          b.     On March 24, 2021, SBPD officers responded to a

call from the property owner and the property manager for the

apartment complex located at 405 Corona Del Mar Drive. They

explained that when the property owner entered the apartment to

inspect it after BOYLE was evicted, she noticed BOYLE had left

behind mail and other items, including checks issued to various

businesses and/or individuals other than BOYLE, numerous casino

player club cards issued to individuals other than BOYLE, USB

drives, and a blank credit card with a magnetic strip that had

not yet been coded and embossed.

          c.     On March 25, 2021, SBPD officers obtained an

arrest warrant for BOYLE and a search warrant for his apartment

at 405 Corona Del Mar Drive, Apartment 1, signed by the

Honorable James E. Herman for the Superior Court of California,

County of Santa Barbara, Case No. 21-12030. In executing the

search warrant that same day, detectives found over 200 hundred

pieces of stolen mail, over 100 credit and debit cards bearing




                                       4
 Case 2:21-cr-00298-FLA Document 2 Filed 05/13/21 Page 6 of 14 Page ID #:9



various names (23 of which were in BOYLE’s name), over 35 IDs

bearing various names (three of which are in BOYLE’s name),

binders of checks, which appeared ready to be cashed, and 148

individual checks with payees’ and payors’ names other than

BOYLE’s. Additionally, SBPD seized SUBJECT DEVICES, described in

Attachment A, from the apartment.

     B.   BOYLE Admits to Possessing Stolen Mail and Depositing
          Stolen Checks
          On March 25, 2021, SBPD officers arrested BOYLE

pursuant to the arrest warrant described above. I reviewed an

audio recording of SBPD Detective Kyle Rapp’s post-arrest

interview of BOYLE on March 25, 2021. During the recorded

interview, Detective Rapp asked BOYLE about several stolen

checks from the City of Santa Barbara, which were the subject of

a 2019 SBPD investigation. BOYLE stated that he was aware of the

checks and that someone, whom he would not name, brought the

checks to him because that person needed assistance “remote

depositing” the checks. BOYLE admitted to depositing one of two

stolen checks from the City of Santa Barbara into an ATM. He

thought he was paid $100 for his efforts, although he did not

specify by whom. The second check from the City of Santa Barbara

was deposited remotely.

          Detective Rapp conveyed to me that he obtained the

transaction records for the remote deposit and subpoenaed the IP

address connected to the remote deposit for the second City of

Santa Barbara check deposited in 2019. The transaction records

showed that this deposit came from BOYLE’s IP address.




                                       5
 Case 2:21-cr-00298-FLA Document 2 Filed 05/13/21 Page 7 of 14 Page ID #:10



Additionally, one of the City of Santa Barbara checks was

deposited into an account in the name of victim E.R.S.
           During the March 25, 2021 search of 405 Corona Del Mar

Drive, # 1, law enforcement found documents bearing E.R.S.’s

name. When investigators asked BOYLE about E.R.S., BOYLE

responded that he does not know E.R.S. and that his friends

brought him documents bearing her personal information.

           During the March 25, 2021 interview, BOYLE admitted to

using other people’s stolen personally identifying information

(“PII”) to apply for the credit cards that were found in his

apartment. He said he tried to engage in credit card fraud as

little as possible to reduce his exposure and he preferred to be

a “teacher,” meaning his friends would bring PII to BOYLE’s

apartment, and he would teach them how to fraudulently apply for

credit cards. BOYLE also said that his friends bring him bags of

mail, which he assumes has been stolen from mailboxes. He

described mail theft as one of his friends’ “favorite pastimes.”

BOYLE also said that sometimes his friends would bring him check

books.

     C.    Follow-up Investigation Confirms BOYLE Possessed
           Victims’ Means of Identification without Authority
           Following the search of BOYLE’s former apartment, SBPD

confirmed with at least three of the individuals whose names

appeared on documents found in BOYLE’s apartment that they do

not know BOYLE and did not give him permission to possess their

PII or use their identities.




                                        6
 Case 2:21-cr-00298-FLA Document 2 Filed 05/13/21 Page 8 of 14 Page ID #:11



           Based on the volume of evidence seized from 405 Corona

Del Mar Drive, # 1, the victim statements described above, and

the statements BOYLE made during his interview, investigators

suspect that various individuals would steal mail and then bring

the stolen mail to BOYLE so that BOYLE could use the PII

contained in the stolen mail to engage in identity theft, access

device fraud, and bank fraud.

           It is my belief that PII belonging to additional

victims, as well as additional banking information and other

evidence of the Subject Offenses, will be found on the SUBJECT

DEVICES seized from 405 Corona Del Mar Drive, Apartment 1, Santa

Barbara, CA 93103.

 V. TRAINING AND EXPERIENCE REGARDING FRAUD, MAIL AND IDENTITY
                            THEFT CRIMES
           Based on my training and experience and information

obtained from other law enforcement officers who investigate

mail and identity theft, I know the following:

           a.    People who steal mail are often involved in fraud

and identity theft crimes. These individuals usually steal mail
looking for checks, access devices, other PII (such as names,

Social Security numbers, and dates of birth), and identification

documents that they can use to fraudulently obtain money and

items of value. Mail thieves often retain these items of value

from stolen mail in order to make fraudulent purchases or sell

the items to others in exchange for cash or drugs.

           b.    It is common practice for individuals involved in

mail theft, identity theft, bank fraud, and access device fraud




                                        7
 Case 2:21-cr-00298-FLA Document 2 Filed 05/13/21 Page 9 of 14 Page ID #:12



crimes to possess and use multiple digital devices at once. Such

digital devices are often used to facilitate, conduct, and track

fraudulent transactions and identity theft. Suspects often use

digital devices to perpetrate their crimes due to the relative

anonymity achieved by conducting financial transactions

electronically or over the internet. They often employ digital

devices for the purposes, among others, of: (1) applying online

for fraudulent credit cards; (2) obtaining or storing PII for

the purpose of establishing or modifying fraudulent bank

accounts and/or credit card accounts; (3) using fraudulently

obtained bank accounts and/or credit card accounts to make

purchases, sometimes of further personal information; (4)

keeping records of their crimes; (5) researching personal

information, such as social security numbers and dates of birth,

for potential identity theft victims; and (6) verifying the

status of stolen access devices.

           c.    Oftentimes mail and identity thieves take

pictures of items retrieved from stolen mail or mail matter with

their cellphones.

           d.    It is also common for mail and identity thieves

to keep “profiles” of victims on digital devices. Such

“profiles” contain the PII of victims, such as names, Social

Security numbers, dates of birth, driver’s license or state

identification numbers, alien registration numbers, passport

numbers, and employer or taxpayer identification numbers.

           e.    It is common for mail thieves, identity thieves,

and individuals engaged in bank fraud, access device fraud, and



                                        8
Case 2:21-cr-00298-FLA Document 2 Filed 05/13/21 Page 10 of 14 Page ID #:13



identification document fraud to use equipment and software to

print credit and identification cards, to create magnetic strips

for credit cards, to use embossing machines to create credit

cards, to use laser printers to create checks, and to use

magnetic card readers to read and re-encode credit cards.

Software relevant to such schemes can often be found on digital

devices, such as computers.

          f.      Based on my training and experience, I know that

individuals who participate in mail theft, identity theft, bank

fraud, and access device fraud schemes often have co-

conspirators, and often maintain telephone numbers, email

addresses, and other contact information and communications

involving their co-conspirators in order to conduct their

business. Oftentimes, they do so on their digital devices.

Suspects often use their digital devices to communicate with co-

conspirators by phone, text, email, and social media, including

sending photos.

          g.      Individuals engaged in mail and identity theft

often use multiple digital devices.

          VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES
          As used herein, the term “digital device” includes the

SUBJECT DEVICES.

          Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:




                                       9
Case 2:21-cr-00298-FLA Document 2 Filed 05/13/21 Page 11 of 14 Page ID #:14



          a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet. Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time. Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

          b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device. That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them. For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

          c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and



                                       10
Case 2:21-cr-00298-FLA Document 2 Filed 05/13/21 Page 12 of 14 Page ID #:15



who used it. For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

          d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions. Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed. Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.
          Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

          a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction. Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.

          b.    Digital devices capable of storing multiple

gigabytes are now commonplace. As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.



                                       11
Case 2:21-cr-00298-FLA Document 2 Filed 05/13/21 Page 13 of 14 Page ID #:16



          The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

          a.    Users may enable a biometric unlock function on

some digital devices. To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device. To unlock

a device enabled with a fingerprint unlock function, a user

places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second. To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

          b.    In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts. Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time. I do not know

the passcodes of the devices likely to be found in the search.

          c.    The person who was in possession of a device or

had the device among his or her belongings is likely a user of

the device. Thus, the warrant I am applying for would permit law

enforcement personnel to, with respect to any device that



                                       12
Case 2:21-cr-00298-FLA Document 2 Filed 05/13/21 Page 14 of 14 Page ID #:17



appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress BOYLE’s thumb- and/or fingers on the

device(s); and (2) hold the device(s) in front of BOYLE’s face

with his or her eyes open to activate the facial-, iris-, and/or

retina-recognition feature.
            Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                            VII. CONCLUSION
          For all of the reasons described above, there is

probable cause to believe that BOYLE has committed a violation

of Title 18, United States Code, Section 1708 (Possession of

Stolen Mail).

          There is also probable cause that the items to be

seized described in Attachment B will be found in a search of

the SUBJECT DEVICES described in Attachment A.



                                              /s/
Attested to by the applicant in         John Piotrowski
accordance with the requirements        Postal Inspector
of Fed. R. Crim. P. 4.1 by              U.S. Postal Inspection Service
telephone on this 13th day of
May, 2021.




HONORABLE STEVE KIM
UNITED STATES MAGISTRATE JUDGE




                                       13
